Court of Appeals
of the State of Georgia

                                                              ATLANTA, December 01, 2016

The Court of Appeals hereby passes the following order

A17I0081. ROBERT PAUL LEITNER v. EULENE TIMMONS, SURVIVING SPOUSE
    OF JOHN B. TIMMONS, AND THE ESTATE OF JOHN B. TIMMONS BY KAY
    BARTLE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

16SCA3484




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, December 01, 2016.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.